Citation Nr: 1603212	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-27 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided testimony at a June 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In March 2014, the Board denied the Veteran's claim.  The Veteran appealed, and in October 2015, the United States Court of Appeals for Veterans Claims set aside the Board's decision and remanded the matter for action consistent with the terms of a Joint Motion.


REMAND

In the October 2015 Joint Motion, the parties found that the Board relied upon a January 2012 VA examination report that appears internally inconsistent.  Although the examiner indicated that the Veteran did not have residuals attributable to TBI, the parties agreed that the examiner also checked the box for mental disorders in the residuals section of the examination report.  In light of this inconsistency, a remand for another examination is necessary.  

The parties to the Joint Motion noted that a January 2013 MRI indicated that a follow-up was necessary, but no follow-up was found in the evidence of record.  On remand, all available VA and non-VA treatment records that are not already of record should be obtained.  38 U.S.C.A. § 5103A(a)-(c)(West 2015).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records that are not already of record are obtained. 

2.  Schedule the Veteran for a VA examination to ascertain whether he has any current residuals of the in-service landmine blast as reported by the Veteran.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  

(a)  The examiner must clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service landmine blast.

(b)  The examiner must also specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any residual symptoms of an in-service head injury, to include TBI, dementia, or a psychiatric disability, that were incurred in service or developed as a result of trauma related to the in-service landmine blast.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

